      Case 4:20-cv-02647 Document 4 Filed on 07/29/20 in TXSD Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

LARRY EUGENE BALCEROWICZ,                      §
                                               §
              Plaintiff,                       §
                                               §
v.                                             §           CIVIL ACTION NO. H-20-2647
                                               §
KIM OGG,                                       §
                                               §
              Defendant.                       §

                           MEMORANDUM OPINION AND ORDER

       Plaintiff, a pretrial detainee in custody of the Harris County Sheriff’s Office, filed a

pro se section 1983 lawsuit against Harris County District Attorney Kim Ogg. He alleges

that, in July 2018, Ogg pursued criminal prosecution against him in violation of his

constitutional rights. He seeks monetary compensation.

       Because plaintiff is a pretrial detainee, his lawsuit is subject to dismissal upon

screening pursuant to 28 U.S.C. §§ 1915 and 1915A. Both sections 1915(e)(2)(B) and

1915A(b) provide for sua sponte dismissal of the complaint, or any portion thereof, if the

Court finds that it is frivolous or malicious, if it fails to state a claim upon which relief may

be granted, or if it seeks monetary relief against a defendant who is immune from such relief.

       Plaintiff’s claims against defendant Ogg are barred by prosecutorial immunity. See

Imbler v. Pachtman, 424 U.S. 409, 431 (1976); Beck v. Tex. State Bd. of Dental Examiners,

204 F.3d 629, 637 (5th Cir. 2000). This immunity extends to all actions which occur in the

course of the prosecutor’s role as an advocate for the State. Cousin v. Small, 325 F.3d 627,
      Case 4:20-cv-02647 Document 4 Filed on 07/29/20 in TXSD Page 2 of 2




632 (5th Cir. 2003). Prosecutorial immunity applies to a prosecutor’s actions in initiating a

prosecution and in handling the case through the judicial process. Plaintiff’s claims for

monetary damages against Ogg may not proceed.

       This lawsuit is DISMISSED WITH PREJUDICE for failure to state a viable claim for

relief under section 1983 premised on prosecutorial immunity. All pending motions are

DISMISSED AS MOOT.

       This dismissal constitutes a “strike” for purposes of section 1915(g).

       The Clerk is to provide a copy of this order to plaintiff and to the United States

District Court for the Southern District of Texas, Houston Division, Attention: Three-Strikes

List Manager, at the following email: Three_Strikes@txs.uscourts.gov.


       Signed at Houston, Texas on July 29, 2020.




                                                        Gray H. Miller
                                              Senior United States District Judge




                                             2
